10-3708-ag
         Bamba v. U.S. Dep’t of Justice
                                                                                       BIA
                                                                                 Morace, IJ
                                                                               A088 775 987
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of October, two thousand eleven.
 5
 6       PRESENT:
 7                          JOSÉ A. CABRANES,
 8                          PETER W. HALL,
 9                          DENNY CHIN,
10                              Circuit Judges.
11
12       _____________________________________
13
14       YAH BAMBA, a.k.a. YAYA CAMARA,
15                Petitioner,
16
17                            v.                                10-3708-ag
18                                                              NAC
19       U.S. DEP’T OF JUSTICE,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                   Brian I. Kaplan, New York, New York.
24
25       FOR RESPONDENT:                   Tony West, Assistant Attorney
26                                         General; Ada E. Bosque, Senior
27                                         Litigation Counsel; Jem C. Sponzo,
28                                         Trial Attorney, Office of
29                                         Immigration Litigation, Washington
30                                         D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yah Bamba, a native and citizen of the Ivory

 6   Coast, seeks review of the August 17, 2010, order of the BIA

 7   affirming the October 27, 2008, decision of Immigration

 8   Judge (“IJ”) Philip Morace denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”) on credibility grounds.

11   In re Yah Bamba, No. A088 775 987 (B.I.A. Aug. 17, 2010),

12   aff’g No. A088 775 987 (Immig. Ct. N.Y. City Oct. 27, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s decisions.   See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

20   (2d Cir. 2009).

21


                                  2
 1       We find that substantial evidence supports the agency’s

 2   adverse credibility determination.   As an initial matter,

 3   Bamba does not challenge the BIA’s finding that, despite

 4   claiming to be a supporter of the political party Rally for

 5   Republicans (“RDR”), he could not explain what the acronym

 6   stood for.   Accordingly, that finding stands as a valid

 7   basis for the agency’s adverse credibility determination.

 8   See Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).

 9       With respect to the findings that Bamba does challenge,

10   each was proper.   Bamba argues that the agency erred in

11   finding that the inconsistent accounts he and his sister

12   provided regarding how he discovered his mother’s death, and

13   when his sister learned of the death, undermined his

14   credibility, asserting that “the discrepancies were minor

15   and did not go to the crux of [his] claim.”   However, under

16   the REAL ID Act, “an IJ may rely on any inconsistency or

17   omission in making an adverse credibility determination as

18   long as the ‘totality of the circumstances’ establishes that

19   an asylum applicant is not credible,” without regard to

20   whether those inconsistencies go “'to the heart of the

21   applicant’s claim.'”    Xiu Xia Lin v. Mukasey, 534 F.3d 162,


                                   3
 1   163, 167 (2d Cir. 2008) (emphasis in original) (quoting 8

 2   U.S.C. § 1158(b)(1)(B)(iii).   Furthermore, although Bamba

 3   contends that he provided a “perfectly plausible explanation

 4   for any discrepancies,” specifically that he and his sister

 5   “had little formal education and . . . were being asked

 6   about some events that had taken place some four to six

 7   years earlier,” that explanation would not compel the agency

 8   to conclude that he was credible.    See Majidi v. Gonzales,

 9   430 F.3d 77, 80-81 (2d Cir. 2005).   Indeed, Bamba testified

10   that he did not have any difficulty understanding the

11   interpreter’s questions during his asylum interview, and

12   neither he nor his sister testified that they had any

13   difficulty answering questions due to their lack of

14   education.

15       Bamba also argues that the agency erred in relying on

16   the Assessment to Refer produced by the officer who

17   conducted his asylum interview because it was unreliable.

18   We have held that while the record of an asylum interview is

19   more reliable when it describes the specific questions asked

20   or records the interview verbatim, an interview record even

21   without such assurances of reliability may be relied on as a

22   basis for an adverse credibility determination as long as it

                                    4
 1   contains a “meaningful, clear, and reliable summary of the

 2   statements made by [the applicant] at the interview.”      See

 3   Maladho Djehe Diallo v. Gonzales, 445 F.3d 624, 632 (2d Cir.

 4   2006).   Here, the record contained both the officer’s

 5   Assessment to Refer and his handwritten notes from the

 6   interview itself.   Thus, although, as Bamba points out, the

 7   Assessment and the handwritten notes do not contain

 8   precisely the same information, the two documents together

 9   provided the agency a “clear[] and reliable summary of the

10   statements made.”   Diallo, 445 F.3d at 631-33 (internal

11   citations and quotations omitted).   Moreover, despite

12   Bamba’s assertion that there was no information regarding

13   the quality of the interpretation, he testified that he

14   brought his own interpreter and had no difficulty

15   understanding the translation.

16       Ultimately, the agency’s credibility determination was

17   supported by substantial evidence.   See 8 U.S.C.

18   § 1252(b)(4)(B); Xiu Xia Lin, 534 F.3d at 167.      Therefore,

19   it did not err in denying Bamba’s applications for asylum,

20   withholding of removal, and CAT relief.   See Paul v.

21   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

22


                                   5
 1       For the foregoing reasons, the petition for review is

 2   DENIED.   As we have completed our review, any stay of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DENIED as moot.    Any pending request for

 6   oral argument in this petition is DENIED in accordance with

 7   Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).

 9

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk
12
13




                                    6